Citation Nr: 1626719	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bladder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to July 2003 and September 2005 to December 2006.  This case was previously before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was remanded by the Board in June 2015, and pursuant to development requested therein, an October 2015 rating decision granted claims for service connection for a back disability, migraine headaches, and an upper respiratory disability; as such, these matters are no longer on appeal.   

The issue of entitlement of service connection for a bladder disability addressed in the REMAND portion of the decision below requires additional development and is  REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence of record weighs against a conclusion that a bilateral foot disability is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2007 letter, sent prior to the initial unfavorable decision issued in December 2007, advised the Veteran of the evidence and information necessary to substantiate the claim for service connection for a bilateral foot disability.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the service treatment records (STRs) and post service VA treatment records have been obtained and considered.  In addition, the Veteran was afforded a VA examination in September 2015 that included an opinion addressing the etiology of the Veteran's bilateral foot disability.  This opinion was based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claim adjudicated below have been met.   

The undersigned also finds that the September 2015 VA examination was in accord with the June 2015 remand instructions and that there otherwise has been substantial compliance with the Board's remand directives concerning the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this claim in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this claim.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology since service.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

Summarizing the pertinent evidence with the above criteria in mind, the Veteran's  claim for service connection a bilateral flat foot disability was initiated in November 2006, prior to his separation from active duty in December 2006. Specifically, the Veteran has asserted that he experienced foot pain as a result of wearing body armor during his deployment to Iraq, and he has asserted that such disability has persisted.  

Review of the STRs, to include a post deployment assessment completed n November 2006 proximate to separation from the Veteran's second period of service, were silent for a foot disability.  The Veteran did respond in the affirmative in response to a question in November 2006 of whether he had experienced "[n]umbness or tingling on hands or feet."  VA outpatient treatment reports, currently of record dated through July 2015, do not reflect treatment for a foot disability. 

The aforementioned September 2015 VA examination reflects consideration of the Veteran's assertions relating a current foot disability to service; in particular, his assertions that the boots he was issued in service hurt the soles of his feet and also caused a burning sensation, as well as his report of continual occasional pain and the development of a bunion on his right great toe from wearing boots.  Following consideration of this history and examination of the Veteran, the examiner opined that it was less likely as not that the Veteran had a bilateral foot disability that was the result of service.  The rationale for the opinion included the lack of any evidence of pes planus during service or in the post-service VA clinical evidence.    

The above opinion is not contradicted by any other medical evidence or opinion, and the Board finds this opinion to be definitive as to the matter of whether the Veteran has a bilateral foot disability as a result of service.

To whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that a bilateral foot disability is related to service, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are question within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), the specific matter for consideration herein-namely, whether the Veteran has a bilateral foot disability that is the result of service-is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to whether the Veteran has a current bilateral foot disability that is the result of service is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for a bilateral foot disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disability.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a bilateral foot disability is denied. 

REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the claims for service connection for a connection for a bladder disability so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The September 2015 VA examination addressing the claim for service connection for a bladder disability includes a history provided by the Veteran of reporting to a private medical provider in May 2003, while still serving on active duty, for treatment of a kidney stone.  A June 2003 STR provides possible corroboration of this account to the extent that it reflects treatment for right abdominal pain, with the Veteran reporting that he recently went to a "hospital" [with no indication of whether such was a military or private hospital] for sharp piercing pain.  Treatment included urinalysis, which was negative.  

The opinion following the September 2015 examination was that it was less likely than not that a bladder disability was incurred in or caused by service.  The rationale was as follows:

STR's dated 06/09/03 show c/o severe right lower quadrant abdominal pain described as a sharp piercing pain, however the urinalysis was negative.  [The] Veteran relates that[] while still in active service in 2003 he went to an outside provider in 05/03 for kidney stones.  He has not had a re-occurrence of the renal lithiasis.  He states that now he has urinary frequency, but denies nocturia. 

Medical records from the outside provider in 2003 are not located.  Based on the medical records available for review and the single episode by history of renal lithiasis, an opinion cannot be provided without resorting to mere speculation.  Additional information (Medical records from the outside provider in 2003) is required.  

Given the importance of the records in question, the AOJ will be requested to conduct specific efforts to obtain any records from the 2003 treatment referenced  above, to include contacting the Veterans in the hopes that he can provide information as to the provider of such treatment. 

In addition, and regardless of the success of the development requested above, the  Board will direct the AOJ to obtain a more definitive addendum opinion from, to the extent possible, the clinician who conducted the September 2015 VA examination, addressing the claim for service connection for a bladder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Such will also ensure compliance with the June 2015 remand instructions.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to obtain any records available from the private treatment for abdominal pain, to include that possibly relate to kidney stones, in 2003 referenced by the Veteran at the September 2015 VA examination  All reasonable attempts should be made to obtain these records, and if such cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter and regardless of whether the development requested above results in the obtaining of any additional records, refer the file to the VA clinician who conducted the September 2015 examination, or a suitable substitute if she is not available, who is to provide a definitive opinion as to whether it is at least as likely as not that he has a bladder disability that is etiologically related to service.  A complete rationale for all opinions expressed should be provided.

3.  After completing the above, and any other development as may be indicated, the claim for service connection for a bladder disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veterans and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


